Citation Nr: 0925440	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision, which denied 
the Veteran's service connection claim.  

The Veteran testified before the undersigned at an April 2009 
Board video conference hearing.  A transcript has been 
associated with the claims file.  

Given the Veteran's stated interests, the Board has broadly 
construed his service connection claim.  Clemons v. Shinseki, 
--- Vet.App. ----, No. 07-0558 (February 17, 2009).

The Veteran initially filed a claim of service connection 
diabetes mellitus.  In February 2008, he withdrew this claim 
and it is no longer before the Board.  See 38 C.F.R. 
§ 20.204.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran's depressive disorder and anxiety 
disorder is related to service.


CONCLUSION OF LAW

Depressive and anxiety disorders were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

As the claim of service connection for depressive and anxiety 
disorders, has been granted, as discussed below, any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To the extent that there are any VCAA 
deficiencies with regard to the claim of service connection 
for PTSD such are nonprejudicial.  The Board notes that both 
anxiety disorder and PTSD are classified the same way under 
the Diagnostic Statistical Manual IV (DSM-IV) and are rated 
identically under the criteria.  As service connection for an 
anxiety disorder is now in effect (given this favorable 
decision), any related anxiety symptomatology will be 
contemplated when the RO assigns the applicable rating.  

II.	Service Connection

The Veteran contends that his psychiatric disorder, including 
depression, anxiety, and PTSD, resulted from his active 
service.  For the reasons that follow, the Board concludes 
that service connection for depressive and anxiety disorders 
are warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, VA General Counsel has held that service connection 
may not be granted for a congenital or developmental defect, 
which includes personality disorders; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306, 4.127.  The 
Board notes that the Veteran's personality disorder cannot be 
service connected as a matter of law.  See 38 C.F.R. 
§ 3.303(c).  

The Veteran has several psychiatric diagnoses.  He has been 
diagnosed with PTSD, a depressive disorder, an anxiety 
disorder, and a personality disorder. 

Post service medical records provide that the Veteran has 
been diagnosed with  depressive and anxiety disorders.  As 
such, the first element under Hickson is satisfied.  The 
Board will now look to the issue of in-service incurrence.  

The Veteran contends that his depressive and anxiety 
disorders were caused by the fear he felt at being detained 
as punishment for unexcused absences during active duty.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Veteran's DD Form 214 provides that he was a boiler room 
helper aboard the USS Ranger.  The March 1965 entrance 
examination report indicates that the Veteran's psychiatric 
system was within normal limits.  He did not report a history 
of psychiatric problems.  His service personnel records 
indicate that he was given  nonjudicial punishment on 
September 24, 1965, to include 30 days of correctional 
custody.  In a treatment note, dated September 25, 1965, one 
day after he was detained for unauthorized absence, the 
Veteran was found in his cell crying and unable to speak.  
Eventually, the Veteran indicated that his problems began 
during his early teen years; he suggested that he failed his 
father; and he noted that he spent time in several juvenile 
homes and forestry camps for probationary periods.  He was 
given medication at that time.  

On September 27, 1965, the Veteran submitted to a psychiatric 
evaluation due to his acute anxiety attack when he was first 
detained.  During the evaluation, the Veteran reported that 
his unexcused absences were due to the nervousness and 
depression he felt about his duty and restricted service 
life.  The examiner noted that, on his second day in the 
confinement, the Veteran became very nervous, began crying, 
and experienced what was described as an overwhelming fear.  
During the evaluation, the Veteran described an abusive 
upbringing and being detained in several juvenile 
institutions.  The examiner noted that the Veteran was 
clinically tense and became more so when trying to discover 
the cause of his anxiety.  The examiner found no evidence of 
psychosis or psychoneurosis, but indicated that the Veteran 
had a history indicative of long-standing personality 
disorder, which manifested by emotional instability and 
anxiety when unable to escape stressful situations.  He was 
diagnosed with an emotionally unstable personality disorder.  
The examiner also provided that if the Veteran's symptoms did 
not respond to increased medication he should be sent to the 
U.S. Naval Hospital in Oakland for further treatment.  There 
are no further treatment notes indicating any psychiatric 
incidents, complaints, or treatment.  On October 1, 1965, the 
Veteran was transferred from correctional custody aboard the 
USS Ranger to correctional custody at the US Navy Station at 
Treasure Island, near San Francisco, California.  He was then 
transferred back to the USS Ranger on October 22, 1965.  The 
records provide that he was thereafter administratively 
discharged in December 1965 because he was considered 
unsuitable.  

In an April 2007 statement, the Veteran indicated that in 
1966 he underwent psychiatric treatment at Los Angeles County 
General Hospital but was unable to retrieve these records.  
The RO attempted to obtain these records in May 2005; 
however, the Los Angeles County General Hospital did not 
respond.  In other statements, he has indicated that he self-
treated his psychiatric problems with over-the-counter 
medication including St. John's Wort.

Post-service treatment records provide that the Veteran 
sought psychiatric treatment from VA in 2004.  In a July 2004 
VA intake summary, the Veteran complained of anxiety and a 
depressed mood.  In addition to his abusive childhood, the 
Veteran indicated that he was physically and emotionally 
mistreated while inservice.  He attributed his current and 
past depressive symptoms to this mistreatment.  He was 
diagnosed with major depressive disorder.  The examiner 
provided that the onset of his major depressive disorder 
occurred inservice while he experienced stress about serving 
in the Vietnam War.  

In an October 2004 mood/intake summary, the examiner noted 
the Veteran had a history of physical and emotional abuse 
from his alcoholic father, feelings of depression while 
serving in the military, and feelings of anxiety that merged 
with depression after service which caused him to feel scared 
and afraid.  The examiner diagnosed the Veteran with 
recurrent major depression and PTSD, indicating that these 
two disabilities were caused by the psychological trauma and 
physical abuse that occurred while on active duty.  The 
examiner opined that his affective disorders were connected 
to his military service. 

In April 2006, the Veteran submitted a letter from a VA 
psychiatrist which provided that the Veteran suffered from 
major depression and PTSD.  The psychiatrist related that the 
Veteran began experiencing fear and generalized anxiety in 
the summer of 1965 while on active duty and by late 1965 the 
Veteran had developed major depressive disorder.  The 
examiner noted that the Veteran was first seen by a physician 
after he developed severe anxiety attacks.  He indicated that 
shortly thereafter, he was evaluated by a psychiatrist who 
noted the presence of depression and anxiety without 
psychosis.  The Veteran also related that he was seen by a 
third psychiatrist who recommended that the Veteran be 
admitted to the Naval Hospital in Oakland.  Based upon the 
foregoing, the examiner assessed the Veteran with major 
depressive disorder and PTSD and opined that the depressive 
disorder was induced by severe psychological trauma while 
incarcerated.  Similarly, in an August 2008 private 
psychological evaluation, the examiner concluded that his 
depression and anxiety manifested in service.  It was also 
opined that his PTSD came from his being put in the brig 
during service.

The Veteran also submitted literature in support of his 
claim, to include the Marine Corps. Correctional Custody 
Manual, news articles about abusive actions performed by 
various marine, and literature about the USS Ranger.  

The Veteran submitted third party statements which attest to 
his history of being troubled and experiencing emotional pain 
and loneliness.  These individuals have known the Veteran 
from at least 1970, not long after service discharge.  
Statements from the Veteran's mother describe her 
observations of the Veteran after he was discharged from the 
military.  She provided that he did not initially reveal what 
happened during service.  Additionally, the Veteran submitted 
a copy of a pre-hearing brief from his appeal of a denial for 
Social Security Administration (SSA) disability benefits, in 
which the Veteran's attorney argues that he experienced 
trauma while incarcerated.  

The Board finds that the evidence is at least in equipoise 
regarding whether his psychiatric disorder, to include a 
depressive disorder and an anxiety disorder is related to 
service.  The medical evidence indicates that the Veteran 
experienced depressive moods and an anxiety attack while 
inservice.  Post-service medical records reveal several 
opinions establishing a link between the stress the Veteran 
experienced while inservice with the development of 
depression and anxiety.  Therefore, given the evidence of in-
service injury and the favorable medical evidence linking his 
disability to such injury, the Board concludes that service 
connection for a psychiatric disability, to include a 
depressive disorder and an anxiety disorder, is warranted. 
See Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his PTSD is caused by physical and 
emotional abuse while he was in correctional custody.  The 
Veteran's claim stems from alleged in-service assaults he 
suffered while incarcerated for unauthorized absences.  Post-
service medical records confirm a diagnosis of PTSD, 
attributed to in-service assault.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  The Board notes that there is no 
independent corroboration of the Veteran's service stressors; 
as such, service connection for PTSD is not warranted.  
Regardless, the Board notes that service connection for 
depressive and anxiety disorders is warranted; and he will be 
awarded a rating commensurate with the related level of 
disability.


ORDER

Entitlement to service connection for a depressive disorder 
and an anxiety disorder is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


